WEBB, Judge.
We hold that the evidence considered in the light most favorable to plaintiffs was sufficient to withstand a motion for a directed verdict. See Younts v. Insurance Co., 281 N.C. 582, 189 S.E. 2d 137 (1972). “Negligence is the failure to exercise that degree of care which a reasonable and prudent man, under like circumstances, would exercise . . . .” See 9 Strong’s N.C. Index 3d, Negligence § 1 (1977) and the cases cited therein. If negligence is a proximate cause of injury or damage to another, the injured party has a claim against the negligent person. Proximate cause is a cause which: (1) in a natural and continuous sequence and unbroken by any new and independent cause produces an injury, (2) without which the injury would not have occurred, and (3) from which a person of ordinary prudence could have *549reasonably foreseen that such a result, or some similar injurious result, was probable under the facts as they existed. See McNair v. Boyette, 15 N.C. App. 69, 189 S.E. 2d 590 (1972), aff'd, 282 N.C. 230, 192 S.E. 2d 457 (1972). We hold that, in this case, it was a jury question as to whether the defendant exercised the degree of care which a reasonable man would have exercised when there was evidence that he used a rag which had gasoline on it to clean a fire box in which he did not know whether there was a fire. It is also a jury question as to whether this was a proximate cause of the burning of the house.
Defendant contends the directed verdict was proper because there was insufficient evidence of the amount of damage to support a jury verdict. Conceding that plaintiffs did not offer sufficient evidence of damage to the property, a directed verdict was not proper. Plaintiffs would, on the evidence, be entitled to at least nominal damages. See Clark v. Emerson, 245 N.C. 387, 95 S.E. 2d 880 (1957).
Reversed and remanded.
Judges Arnold and WELLS concur.